ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-342, concluding that JAMES I. PECK, IV, of WEST ORANGE, who was admitted to the bar of this State in 1974, should be suspended from the practice of law pursuant to Rule l:20-13(c), for a period of one year, for violation of RPC 8.4(b)(commission of a criminal act that reflects adversely on a lawyer’s- honesty, trustworthiness or fitness), based on respondent’s conviction of violation of 18 U.S.C.A. § 2252(a)(4)(B), for which respondent was sentenced to a period of incarceration, and from which he now has been released;
And the Disciplinary Review Board having determined that the term of suspension should be retroactive to October 25, 2001, the effective date of respondent’s automatic temporary suspension pursuant to Rule 1:20—13(b);
And the Court having concluded that the term of suspension to be imposed should be commensurate with the period of time that respondent now has been temporarily suspended pursuant to Rule 1:20—13(b);
And good cause appearing:
It is ORDERED that the suspension served by JAMES I. PECK, IV, that commenced October 25, 2001, be deemed sufficient discipline for respondent’s unethical conduct; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
*250ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.